DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Patent No. 10,519,805) in view of Taniguchi (US 2013/0269462 A1).
Regarding claim 1, Smith discloses a gas turbine engine (Column 2, lines 51-52) comprising:
a first shaft (202) rotatable about a centerline axis (12), said first shaft having threads disposed thereon (212);
a second shaft (204) rotatable about said centerline axis (12), said second shaft having threads disposed thereon (214); and
a turnbuckle shaft (206) axially disposed between said first and second shafts (Fig. 2A), said turnbuckle shaft being rotatable about said centerline axis (12) and having threads disposed thereon for engaging the threads of said first and second shafts (242, 244),
wherein said first (202) and second (204) shafts are drawn together by a force acting on the threads of at least one of said first and second shafts created by a rotation of said turnbuckle (206) shaft relative to said at least one of said first and second shafts and wherein the turnbuckle rotationally connects the first shaft and second shaft (Column 4, lines 23-26). 
Smith does not expressly disclose that an end of at least one of the first and the second shafts comprises an arm extending toward the turnbuckle shaft, the arm comprising a plurality of fingers extending therefrom, and wherein at least a portion of the plurality of fingers are configured to engage scallops in an end of the turnbuckle shaft, the engagement of the fingers and the scallops preventing relative axial rotation between the either of first and the second shafts and the turnbuckle shaft.
Taniguchi teaches that an end of at least one of a first (10, Fig. 1) and second shafts comprises an arm (12, Fig. 1-2) extending toward a turnbuckle shaft (14), the arm comprising a plurality of fingers (24) extending therefrom (Fig. 5), and wherein at least a portion of the plurality of fingers (24) are configured to engage scallops (26, Fig. 2-3) in an end of the turnbuckle shaft (14), the engagement of the fingers and the scallops preventing relative axial rotation between the either of first and the second shafts and the turnbuckle shaft (Paragraph 0080) in order to provide a fixed connection between two shafts (Paragraph 0080).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft assembly of Smith to comprise the arm, fingers, and scallops of Taniguchi in order to provide a fixed connection between two shafts.
Regarding claim 2, Smith discloses the threads of one of said first shaft or said second shaft are right hand threads and the threads of the other of said first shaft or said second shaft are left hand threads (Column 1, lines 45-49).
Regarding claim 3, Smith discloses both of said first (202) and second (204) shafts move axially relative to said turnbuckle (206) shaft when said first and second shafts are drawn together (Fig. 2A and 2B; Column 4, lines 23-26).
Regarding claim 6, Smith discloses that said threads (212, 214) of said first (202) and second (204) shafts are located on a radially outer surface of said first and second shafts (Fig. 2A).
Regarding claim 7, Smith discloses that the turnbuckle (206) shaft is disposed radially outward (Fig. 2A) of said radially outer surface of said first and second shafts (202, 204).
Regarding claim 12, Smith discloses a gas turbine engine (Fig. 1) comprising:
a centerline axis (12); 
a flange (see annotated Figure below); 
a first shaft (202) concentric with said centerline axis having threads disposed thereon (212); 
a second shaft (204) concentric with said centerline axis (12); and 
a connecting shaft (206) concentric with said centerline axis (12) and being disposed axially between said first and second shafts (Fig. 2A), said connecting shaft (206) having threads (242, 244) disposed thereon for engaging said threads of said first shaft (Fig. 2B) and an axial stop for engaging said flange (see annotated Figure below); 
wherein a rotation of said connecting shaft (206) relative to said first shaft (202) causes an axial movement of said first shaft relative to said connecting shaft and said second shaft (Column 4, lines 23-26). 

    PNG
    media_image1.png
    244
    535
    media_image1.png
    Greyscale

Smith does not expressly disclose wherein an end of at least one of the first and the second shafts comprises an arm extending toward the connecting shaft, the arm comprising a plurality of fingers extending therefrom, wherein at least a portion of the plurality of fingers are configured to engage scallops in an end of the connecting shaft, wherein the engagement of the fingers and the scallops prevents relative axial rotation between the either of first and the second shafts and the connecting shaft.
Taniguchi teaches wherein an end of at least one of first (10, Fig. 1) and the second shafts comprises an arm (12, Fig. 1-2) extending toward a connecting shaft (14), the arm comprising a plurality of fingers (24) extending therefrom (Fig. 5), wherein at least a portion of the plurality of fingers are configured to engage scallops (26, Fig. 2-3) in an end of the connecting shaft (14), wherein the engagement of the fingers and the scallops prevents relative axial rotation between the either of first and the second shafts and the connecting shaft (Paragraph 0080) in order to provide a fixed connection between two shafts (Paragraph 0080).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft assembly of Smith to comprise the arm, fingers, and scallops of Taniguchi in order to provide a fixed connection between two shafts.
Regarding claim 13, Smith discloses that a flange (see Figure above) is rigidly coupled to said second shaft (204).

Claims 1, 4-5, 8-9, 11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rice (U.S. Patent No. 10,920,811) in view of Taniguchi.
Regarding claim 1, Rice discloses a gas turbine engine comprising:
a first shaft (12a) rotatable about a centerline axis (X, Fig. 1A), said first shaft having threads (26b) disposed thereon;
a second shaft (12b) rotatable about said centerline axis (X, Fig. 1A), said second shaft having threads (26b) disposed thereon; and
a turnbuckle shaft (16) axially disposed between said first and second shafts (Fig. 1A), said turnbuckle shaft being rotatable about said centerline axis (X, Fig. 1A) and having threads (24a, 24b) disposed thereon for engaging the threads of said first and second shafts,
wherein said first and second shafts are drawn together by a force acting on the threads of at least one of said first and second shafts created by a rotation of said turnbuckle shaft relative to said at least one of said first and second shafts and wherein the turnbuckle rotationally connects the first shaft and second shaft (Abstract). 
Rice does not expressly disclose that an end of at least one of the first and the second shafts comprises an arm extending toward the turnbuckle shaft, the arm comprising a plurality of fingers extending therefrom, and wherein at least a portion of the plurality of fingers are configured to engage scallops in an end of the turnbuckle shaft, the engagement of the fingers and the scallops preventing relative axial rotation between the either of first and the second shafts and the turnbuckle shaft.
Taniguchi teaches that an end of at least one of first (10, Fig. 1) and second shafts comprises an arm (12, Fig. 1-2) extending toward a turnbuckle shaft (14), the arm comprising a plurality of fingers (24) extending therefrom (Fig. 5), and wherein at least a portion of the plurality of fingers (24) are configured to engage scallops (26, Fig. 2-3) in an end of the turnbuckle shaft (14), the engagement of the fingers and the scallops preventing relative axial rotation between the either of first and the second shafts and the turnbuckle shaft (Paragraph 0080) in order to provide a fixed connection between two shafts (Paragraph 0080).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft assembly of Rice to comprise the arm, fingers, and scallops of Taniguchi in order to provide a fixed connection between two shafts.
Regarding claim 4, Rice discloses that said threads (26a, 26b) of said first (12a) and second (12b) shafts are located on a radially inner surface of said first and second shafts (Fig. 3B).
Regarding claim 5, Rice discloses that a turnbuckle shaft (16) is disposed radially inward of said radially inner surface of said first and second shafts (Fig. 3A).
Regarding claim 8, Rice discloses that said turnbuckle shaft (14; comprising 16 and 18) comprises a radially inner surface comprising a drive feature (36) to which a device is engaged to rotate said turnbuckle shaft (Column 6, lines 21-24).
Regarding claim 9, Rice discloses that said turnbuckle shaft (14; comprising 16 and 18) comprises a radially outer surface comprising a drive feature (38) to which a device is engaged to rotate said turnbuckle shaft (Column 5, lines 21-26).
Regarding claim 11, Rice discloses that said first shaft is a second turnbuckle shaft (112b) connecting a plurality of discs (Fig. 4; shaft 112b connects a plurality of circular members that are interpreted as discs).
Regarding claim 16, Rice discloses a method of assembling a gas turbine engine, comprising: 
providing a first rotor (12a) having threads (26a) disposed thereon about a centerline (X, Fig.1A) of said engine; 
providing a connecting shaft (16) having threads (24a, 24b) disposed thereon about said centerline (X, Fig. 1A); 
engaging the threads (26a, Fig. 1B) of said first rotor (12a) with the threads (24a) of said connecting shaft (16); 
providing a second rotor (12b); 
engaging a surface of said connecting shaft (14; comprising 16 and 18) with a rotating tool (Column 5, lines 21-26); 
drawing together said first (12a) and second (12b) rotors by operating said rotating tool to rotate said connecting shaft about said centerline (Column 5, lines 21-28); and 
engaging said connecting shaft (14; comprising 16 and 18) with an anti-rotation component (Column 7, lines 37-40) to prevent rotation of said connecting shaft relative to said first (12a) and second (12b) rotors. 
Rice does not expressly disclose that the anti-rotation component comprises an arm extending from an end of at least one of the first and the second rotors, wherein the arm comprises a plurality of fingers extending therefrom, and wherein at least a portion of the plurality of fingers are configured to engage scallops in an end of the connecting shaft, the engagement of the fingers and the scallops preventing relative axial rotation between the either of first and the second rotors and the connecting shaft.
Taniguchi teaches that a anti-rotation component (Fig. 2) comprises an arm (12) extending from an end of at least one of first (10) and second rotors, wherein the arm (12) comprises a plurality of fingers (24) extending therefrom (Fig. 5), and wherein at least a portion of the plurality of fingers are configured to engage scallops (26, Fig. 2-3) in an end of the connecting shaft (14), the engagement of the fingers and the scallops preventing relative axial rotation between the either of first and the second rotors and the connecting shaft (Paragraph 0080) in order to provide a fixed connection between two shafts (Paragraph 0080).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft assembly of Rice to comprise the arm, fingers, and scallops of Taniguchi in order to provide a fixed connection between two shafts.
Regarding claim 17, Rice discloses applying an axial force (Column 9, lines 4-8) that is transmitted through said second rotor (12b), connecting shaft (14; comprising 16 and 18), and first rotor (12a).
Regarding claim 18, Rice discloses applying a circumferential force to at least one of said first and second rotors to prevent said rotation (Column 7, lines 37-40) said at least one of said first (12a) and second (12b) rotors while rotating said connecting shaft (14; comprising 16 and 18; a force is applied on the first and second shafts to prevent rotation because they are restricted from moving by the torque ring 18, Fig. 1A).
Regarding claim 19, Rice discloses that said surface of said connecting shaft (14; comprising 16 and 18) is a radially inner surface (44b).
Regarding claim 20, Rice discloses that said surface of said connecting shaft (14; comprising 16 and 18) is a radially outer surface (46).
Response to Arguments
Arguments made are accepted regarding the current rejection. However, new grounds of rejection are made by Smith (U.S. Patent No. 10,519,805) in view of Taniguchi (US 2013/0269462) as well as Rice (U.S. Patent No. 10,920,811) in view of Taniguchi.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.G./Examiner, Art Unit 3678     

/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619